Citation Nr: 0002459	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  94-19 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for hepatitis currently 
evaluated as 60 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran had active service from December 1985 to March 
1993.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  In June 1997 the case was remanded for further 
evidentiary development.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected hepatitis is manifested by normal 
liver function tests without debilitating episodes. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 60 percent 
for hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.114, 
Diagnostic Code 7345 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

Service connection was granted for chronic hepatitis, 
evaluated as 10 percent disabling by a December 1993 rating 
decision.  The evaluation was effective March 13, 1993, the 
day after the veteran's retirement from active service 
(placement on the temporary disability retired list (TDRL)).  
The veteran appealed the initial evaluation.  A March 1995 
rating decision increased the evaluation to the current 60 
percent effective March 13, 1993.  In June 1994 the veteran 
was placed on the permanent disability retired list (PDRL).

Infectious hepatitis is rated as follows: with marked liver 
damage manifest by liver function test and marked 
gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy 
100 percent; with moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression 60 percent.  38 C.F.R. 
§ 4.84a (1999).

During an October 1994 VA medical examination, the examiner 
noted that the Liver function tests were stabilized when the 
veteran was on medication.

January and February 1998 liver function tests performed at 
Dynacare Skagit Laboratories were within normal limits.  
Likewise, April 1998 VA laboratory studies of the liver were 
normal.

April and July 1998 VA treatment notes state that the 
veteran's autoimmune hepatitis was in remission.  

October 1998 VA liver function tests were normal except for 
elevated Gamma GTs of 71 and 67.  The examiner's impression 
was autoimmune hepatitis in remission with normal liver 
function tests.  

A January 1999 VA endocrinology examination report states 
that the veteran complained of fatigue, mostly at night and 
of a lack of energy or motivation to do work.  He was not 
losing weight, but gaining slightly.  His fatigue was 
slightly lessened while on azathioprine and prednisone 
treatment.  

On examination he looked generally healthy.  There was no 
evidence of cushingoidism.  His skin appeared to be normal 
and felt palpably normal.  He did not have any joint problems 
or pain suggestive of hypercortisolism.  His liver was not 
enlarged or tender.  The examiner reported that Liver 
function tests performed by Dynacare in December 1998 were 
essentially normal.  The examiner found that there was no 
evidence of secondary polycythemia due to persistent anemia 
or prednisone treatment.  The diagnoses included more than 
probably autoimmune hepatitis; mild enzyme rise, therefore 
mild liver damage under treatment, responding better because 
of azathioprine and steroid therapy; no signs of Cushing's 
disease other than early cataracts, probably due to steroid 
therapy; no specific disabling episodes on therapy except for 
depression and fatigue and no dietary restrictions.  

A May 1999 VA treatment note states that the veteran had a 
normal liver function test, although the Gamma GT was noted 
to be slightly increased over a normal of 65.  The hematocrit 
was 39.7.  The impression was autoimmune hepatitis in 
remission with normal liver function tests except for a 
slightly increased Gamma GT.  

Medical records reflect that the veteran received psychiatric 
care through several sources, including VA and private 
medical facilities beginning in February 1996.  Diagnoses 
included obsessive compulsive behavior, dysthymic disorder, 
anxiety disorder not otherwise specified, rule out social 
phobia and avoidant traits.  He listed the stressors as 
moderate stress within social relations, interpersonal 
isolation.  

During a June 1998 VA psychiatric examination, the veteran 
described his condition as the normal stress of everyday 
living.  He felt lonely and lonesome.  He felt lethargic when 
he was not at work.  He felt that his mood was average with 
somewhat depressed states at times.  He was a 4 or 5 on a 
scale of 1 to 10.  He was working and enjoying his work.  He 
was putting in extra hours to pull his weight.  He had a 
couple of friends but did not do things with them very often.  
He was visiting his parents every Sunday.  He was sleeping 
eight hours a night.  The examiner opined that the veteran's 
depression had improved since his last examination.  Then it 
was situation or characterological rather than related to his 
hepatitis.  The diagnoses included depressive disorder, not 
otherwise specified and personality disorder with schizoid 
traits.  The GAF was 65 to 70.  

The most recent VA examination as well as the most recent VA 
treatment notes reveal that the veteran's liver function 
tests are within normal limits.  

The June 1998 VA psychiatric examination indicates that the 
veteran's current psychiatric symptoms are situational rather 
than related to his service-connected hepatitis.  The 
examiner noted a GAF of 65 to 70, indicating mild symptoms.  

It is apparent that the veteran suffers from mental 
depression and fatigue.  His liver function tests are 
essentially normal.  He meets the criteria for a 60 percent 
rating.  However, he is not shown to have marked liver damage 
manifest by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy, so as to warrant a higher 
rating at any time during the pendency of his current appeal.  
Therefore, the evidence does not indicate that a staged 
rating is warranted in this claim.  Fenderson v. West, 12 Vet 
App 119 (1999).


ORDER

Entitlement to an increased evaluation for hepatitis is 
denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

 

